Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  in claim 2, lines 1 and 2, the language “wherein channel intersects” should be changed to “wherein the channel”; in claim 2, line 3, the language “strut of the another such strip” should be changed to “strut of another such strip”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lorhpipat (5,566,937).  Note the basis for the rejections set forth in the office action filed December 16, 2021.  Regarding the amendments to claim 1, note the examiner’s notations provided on Figure 12 of Lorhpipat.  As shown, two of the outer layers (36, 38) define a cushioning pad.  Thus, the cushioning pad defines a channel (22, 28) therebetween that runs transversely and wherein the backbone strut of another strip is receivable in the channel as recited.  

    PNG
    media_image1.png
    670
    558
    media_image1.png
    Greyscale

Claims 8, 9, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lorhpipat (5,566,937) in view of Shearing (US 2004/0172888).  Note the basis for the rejections set forth in the office action filed December 16, 2021.  
Allowable Subject Matter
Claims 2 and 3 read over the prior art of record.  Claim 2 requires that the channel intersects the longitudinal hole or passage such that a strip subassembly is receivable in the channel and directly contacts the backbone strut passing through the hole or passage.
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.  The applicant contends that Lorhpipat lacks the teaching for a channel running across the cushioning pad where the backbone strut of another strip is receivable in the channel.  .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711